Citation Nr: 0213925	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  97-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a right thigh laceration with involvement of 
Muscle Group XIV, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating action of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
November 1999.  At that time, the Board remanded this claim 
to the RO for additional development.  The case has been 
returned to the Board and is ready for further review.

The veteran has raised the issue of service connection for a 
spinal disability.  The RO is developing this claim.  It is 
not before the Board on appellate review.  The veteran has 
also disagreed with the evaluations assigned for left and 
right knee disabilities.  The RO, in a September 19, 2002 
letter to the veteran has requested the veteran to identify 
the way in which he would like his appeal handled.  The 
record before the Board does not reflect a response from the 
veteran, nor has the time for response expired.  As the RO is 
taking appropriate action in response to the notice of 
disagreement, even though a statement of the case has not yet 
been issued, the Board concludes that it is not necessary to 
remand these issues back to the RO in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The veteran's service-connected right thigh laceration is 
manifested primarily by a moderately severe wound to Muscle 
Group XIV.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the service-
connected residuals of a right thigh laceration with 
involvement of Muscle Group XIV have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5314 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to increased rating 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant service and VA medical records, including VA 
examinations that have assessed the severity of his service-
connected disability.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim, and the 
veteran has been notified of the evidence he could submit and 
the evidence that VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As such, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service medical records show that he sustained 
lacerations to the right thigh and left forehead as a result 
of an automobile accident.  The veteran underwent debridement 
and repair of the lacerations; there was no artery or nerve 
involvement.  The veteran was hospitalized for 19 days.

A March 1978 VA examination revealed a 10 inch depressed 
medial scar over the distal third of the right thigh 
involving the vastus medius muscle; mild weakness against 
resistance was noted, but the right thigh had full range of 
motion.  The diagnosis was old laceration of the right thigh 
with muscle damage.

At a June 1996 VA muscle examination, the veteran complained 
of increasing pain around the laceration site and right thigh 
quadriceps.  Motor examination on the right quadriceps was 
4+/5 as compared to 5/5 on the left.  The veteran had a 12 
centimeter laceration of the distal medial aspect of his 
right thigh involving the vastus medialis with significant 
atrophy; the scar was described as being "hypertrophic 
hypersensitive."  Sensory examination was intact throughout 
the distal aspect of both lower extremities.  The impression 
was traumatic laceration with muscle fatigue to the right 
quadriceps with repetitive bending activity.

At a May 1997 VA muscles examination, the veteran indicated 
that he lost about a week of work a year due to his right 
thigh disability.  Muscle testing of the right quadriceps 
were 4/5; he walked with a slight limp.  Circumferences of 
the right and left thighs were 17 inches.  The examiner noted 
that the veteran's right thigh scar was well-healed.  Muscle 
loss in the right quadriceps, adductor magnus, and upper 
hamstring was described as moderate.  The diagnosis was 
residuals of laceration of the right thigh with residual loss 
of muscle mass in the right quadriceps, hamstring and 
adductor magnus with weakness and residual pain on motion.

A September 1997 private medical record noted right 
quadriceps weakness.

At the May 1999 Board hearing, the veteran testified that his 
right leg would "turn solid" when he was at work.  He also 
indicated that he would sometimes get 


"shooting pains" down the right side of his leg.  The 
veteran did not take medication for his right thigh 
disability but he was always conscious of the pain.

A June 2000 VA muscles examination noted a two inch by three 
inch wide circular scar that was approximately six inches in 
diameter around the right quadriceps.  The very center of the 
scar was of normal tissue with an extensive amount of tissue 
loss underneath the scar.  The veteran had normal strength 
and sensation in the quadriceps.  The impression was right 
thigh muscle injury.  The examiner indicated that the 
veteran's abnormal gait might be caused by right thigh muscle 
weakness.

At a November 2001 VA scar examination, the veteran 
complained of an abnormal gait due to his right thigh 
disability.  He also remarked that he had increased muscle 
fatigability and loss of endurance.  Physical examination 
revealed an extensive loss of soft tissue about the distal 
right femur.  There was a six inch depressed scar over the 
medial aspect of the distal femur; there was decreased 
sensation surrounding the scar.  Right quadriceps weakness 
(4/5) was noted.  The assessment was scar with deformity of 
the quadriceps musculature of the right lower extremity.

During the pendency of this appeal, certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for muscle 
injuries were changed, effective July 3, 1997.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  After reviewing the regulations in effect at the 
time of the veteran's claim and the changes effective July 3, 
1997, the Board finds that the July 3, 1997 amendments did 
not substantively change the criteria pertinent to the 
veteran's disability, but rather added current medical 
terminology and unambiguous criteria.

The severity of an injury to the thigh muscles (Muscle Group 
XIV) is ascertained by the application of the rating criteria 
set forth at Diagnostic Code 5314 of the Schedule.  Under 
those criteria, the 10 percent rating that is currently in 
effect contemplates moderate disability.  A 30 percent rating 
is appropriate if there is 


moderately severe disability, and a 40 percent rating is 
warranted for severe impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

The Board finds that the veteran's right thigh disability 
most closely approximates the criteria for a 30 percent 
rating under Diagnostic Code 5314.  The Board notes that a 
moderately severe muscle injury contemplates such findings as 
palpation of loss of muscle substance and tests of strength 
and endurance demonstrating, when compared to the sound side, 
positive evidence of impairment.  38 C.F.R. § 4.56.  Right 
quadriceps atrophy, tissue loss, fatigue, and weakness have 
all been demonstrated.  In fact, the loss of tissue 
surrounding the affected area has been described as 
extensive, and the veteran's right thigh muscle atrophy has 
been characterized as significant.  The objective findings 
confirm the veteran's long-term complaints of pain, 
fatigability, and weakness, and the Board observes that the 
June 2000 VA examiner essentially linked the veteran's 
abnormal gait to his right thigh muscle injury.

The evidence, however, does not demonstrate that the 
veteran's right thigh disability is severe.  Service medical 
records reveal no findings such as shattering bone fracture, 
open comminuted fracture with extensive debridement, or 
prolonged infection.  While hospitalized for 19 days during 
service, the Board notes that the service accident also 
included treatment for a serious facial laceration.  Service 
medical records show no surgical procedure was required other 
than cleaning and closure of the right thigh muscle wound.  
While right side weakness has been shown, the weakness has 
not been substantial, but has tended to be 4/5 on the right 
as compared to 4/5 on the left.  As noted, the injury 
included no artery or nerve involvement, and the November 
2001 examination did not reveal any serious or even moderate 
neurological findings.



In considering the possibility of awarding separate ratings 
in accordance with Esteban v. Brown, 6 Vet. App. 259 (1994), 
the Board finds that a separate 10 percent evaluation is not 
warranted as there is no medical evidence demonstrating that 
the veteran's right thigh scarring results in separate and 
distinct manifestations that would warrant a separate and 
additional disability evaluation.

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain and 
weakness of the right thigh, and there is objective evidence 
of some weakness and fatigability.  However, the Board points 
out that the disability evaluation under Diagnostic Code 5314 
contemplates injury to the muscles of the right thigh, 
including loss of power, weakness, fatigue, and impairment of 
motion.  The Board further points out that the 30 percent 
rating under Diagnostic Code 5314 and 38 C.F.R. § 4.56 
contemplates the severe impairment caused by the right thigh 
disability.  The Board therefore concludes that the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is not warranted and 
would be duplicative of the schedular rating and would thus 
constitute prohibited pyramiding.  

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's right thigh disability more 
nearly approximates the criteria for a 30 percent rating.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against a higher rating, the benefit-of-the-doubt doctrine 
does not apply, and a rating in excess of the 30 percent 
assigned herein must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right thigh disability, alone, has 
resulted in a marked interference with his employment or 
necessitated frequent hospitalizations.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).




ORDER

A rating of 30 percent for service-connected residuals of a 
right thigh laceration with involvement of Muscle Group XIV 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



		
	BARBARA B. COPELAND	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



